USCA11 Case: 20-10448   Date Filed: 11/23/2020    Page: 1 of 5



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-10448
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:15-cv-02718-ELR



CHERLYN MITCHELL,

                                                           Plaintiff-Appellant,

                                versus

PRESBYTERIAN HOMES OF GEORGIA, INC.,
c/o Calvin Court
479 E. Paces Ferry Rd
Atlanta, GA 30305,
THOM ROCHENBACH,
Carlyle Place
5300 Zebulon Rd.
Macon, GA 31216
a.k.a. Tom Rokenback, et. al,

                                                        Defendants-Appellees.
          USCA11 Case: 20-10448        Date Filed: 11/23/2020     Page: 2 of 5



                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (November 23, 2020)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:

      Cherlyn Mitchell appeals the denial of her motion to reconsider the summary

judgment in favor of Presbyterian Homes of Georgia and against her complaint of

racial discrimination and retaliation involving the termination of her lease of an

apartment. See Fed. R. Civ. P. 59(e). Mitchell moved for reconsideration based on

a second affidavit prepared by Mary Jasper, a former employee of Presbyterian

Homes. The district court denied the motion because the new affidavit was

“entirely inconsistent with . . . and contradicted” Jasper’s first affidavit, filed two

years earlier, with “no explanation as to why [she] . . . completely changed her

testimony” or why the affidavit “could not have been provided originally.” We

affirm.

      When Presbyterian Homes moved for summary judgment in November

2017, it filed an affidavit of Jasper, who had succeeded Karen Lucas as its housing

director. Jasper stated that the company rented apartments “without regard to race,

color, or national origin” and that neither Ms. Lucas nor any other apartment


                                            2
          USCA11 Case: 20-10448        Date Filed: 11/23/2020    Page: 3 of 5



employee “ma[de] any racially negative comments about any resident,”

“discourage[d] African-Americans from renting,” “conspire[d] to deny African-

Americans housing,” or “treat[ed] [Mitchell] or any other African-American in a

disparate manner.” Jasper stated that “[i]t was clear . . . Ms. Mitchell and Ms.

Lucas did not like each other, but [she] did not observe any conduct by Ms. Lucas

directed at Ms. Mitchell that was discriminatory” and that “Ms. Lucas was firm

with all resident[s] without regards to their race and/or any other protected class.”

Jasper also stated that Mitchell’s apartment lease was terminated “due to [her]

numerous . . . violations” of rules governing “housekeeping, parking, and extended

absences from the apartment” and “her failure to comply after being warned.”

Jasper stated that Mitchell “failed multiple inspections . . . due to clutter blocking

her doorway that created a potential fire hazard”; she “was away from her

apartment for more than 120 days in violation of House Rules and HUD

Guidelines”; and her “car was towed from the premises due to her continued . . .

parking . . . up front by the office in the handicap space . . . [when] informed to

park . . . in the back of the property.” Jasper stated that “Mitchell created a hostile

environment during her tenancy” and that Jasper “agreed with the decision to

terminate” Mitchell’s lease because she “refused . . . to comply with the rules like

everyone else.”




                                           3
          USCA11 Case: 20-10448       Date Filed: 11/23/2020    Page: 4 of 5



      During the following two years, the district court extended the deadlines for

Mitchell to respond to the motion for summary judgment and for the parties to

conduct discovery. But Mitchell never sought to depose Jasper. Later, Presbyterian

Homes fired Jasper. On September 30, 2019, the district court granted summary

judgment in favor of Presbyterian Homes.

      On October 28, 2019, Mitchell moved for reconsideration and attached a

new affidavit from Jasper that stated that an employee “performed the last room

inspection of Plaintiff Mitchell’s apartment . . . to generate grounds for termination

of [her] lease.” Jasper also averred that Lucas and other employees treated “white,

or Caucasian, residents” differently than Mitchell. Jasper recounted that two white

men “parked in handicapped spaces or in other prohibited parking areas . . . and

they were not cited for parking violations nor did they have their vehicles towed”

and that at least four female “white residents fail[ed] their room inspection,” but

she stated that “Lucas did not take action to evict such residents.” Jasper also stated

that “multiple African-American residents complained . . . [about] disparate,

unfair, and racist treatment by Defendant Lucas”; that Lucas “publicly denigrated”

Jasper “in the presence of multiple white residents,” but never “sp[oke] to a white

employee . . . in this abusive, disrespectful and offensive manner”; and that Lucas

“treat[ed] an African-American resident . . . differently than she treated white

residents after” Lucas “observed [the resident’s] grandchildren . . . were black.”


                                          4
           USCA11 Case: 20-10448       Date Filed: 11/23/2020    Page: 5 of 5



But Jasper’s new affidavit offered no explanation for the inconsistent statements in

her earlier affidavit.

       The district court did not abuse its discretion by denying Mitchell’s motion.

The only argument that Mitchell makes is that the district court erred when it

refused to credit Jasper’s second affidavit as creating a genuine issue of material

fact, but a party cannot “create such an issue with an affidavit that merely

contradicts, without explanation, previously given clear testimony.” Van T. Junkins

& Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984). Jasper’s

second affidavit flatly contradicted her earlier sworn statements that Lucas had not

discriminated against Mitchell or any other resident. And Jasper’s second affidavit

offered no explanation for the glaring inconsistencies in her first and second

affidavits nor for her delay in changing her testimony. The district court was

entitled to treat Jasper’s new affidavit as a sham and to disregard it.

       We AFFIRM the denial of Mitchell’s motion for reconsideration.




                                           5